                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                      CIVIL ACTION NO. 3:18-CV-612-RJC-DSC


 WILL SUMMERS, JR., a/k/a WILLIE                  )
 SUMMERS, et al.,                                 )
                                                  )
                   Plaintiffs,                    )
                                                  )                    ORDER
 v.                                               )
                                                  )
 CITY OF CHARLOTTE                                )
                                                  )
                 Defendants.                      )



       THIS MATTER is before the Court on “Joint Motion to Amend the Pretrial Order and

Case Management Plan” (document # 40) filed September 23, 2020. For the reasons set forth

therein, the Motion will be GRANTED IN PART AND DENIED IN PART. The Court will not

extend the deadlines to the dates requested by the parties but will extend the deadlines as follows:


       Plaintiffs’ Expert Reports-December 17, 2020
       Defendants’ Expert Reports-January 16, 2021
       Discovery Completion-January 18, 2021
       Mediation-February 2, 2021
       Motions-March 19, 2021
       Jury Trial-July 6, 2021

       The Clerk is directed to send copies of this Order to counsel for the parties, including but

not limited to moving counsel and to the Honorable Robert J. Conrad, Jr.


       SO ORDERED.
                                       Signed: September 30, 2020




      Case 3:18-cv-00612-RJC-DSC Document 41 Filed 09/30/20 Page 1 of 1
